UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 4, 2015 Be Active Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 000-55185 68-0678429 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1010 Northern Blvd., Great Neck, NY (Address of principal executive offices) (Zip Code) (212) 736-2310 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 4, 2015, Be Active Holdings, Inc. accepted the resignation of Sam Pugliese as President of the Company.Mr. Joseph Rienzi, the current secretary and a director of the Company, will assume the role of interim president and be the principal executive officer of the Company until a replacement for Mr. Pugliese is appointed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BE ACTIVE HOLDINGS, INC. Dated: May 4, 2015 By: /s/ Joseph Rienzi Name: Joseph Rienzi Title: Interim President
